Citation Nr: 0501423	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  04-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Wolff-Parkinson-White Syndrome (claimed as heart condition).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic a left ear disorder.

3.  Entitlement to service connection for Wolff-Parkinson-
White Syndrome (claimed as heart condition).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1962.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in December 2002, 
which stemmed from a reopened claim filed by the veteran 
earlier that year.  

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
VARO.  The hearing transcript is on file.  At the hearing, 
the veteran submitted additional evidence with waiver of 
initial RO review.  38 C.F.R. §§ 19.37, 20.1304 (2004).

A historical review of the record shows that in an April 1991 
decision, the Board denied service connection for a heart 
condition, including Wolff-Parkinson-White Syndrome and a 
chronic left ear disability.

In July 1991, the veteran subsequently reopened a claim of 
service connection for a heart condition also noted as Wolff-
Parkinson-White Syndrome.

In a July 1991 rating decision, the RO confirmed and 
continued the denial of service connection for a heart 
condition also shown as Wolff-Parkinson-White Syndrome, based 
on the lack of new and material evidence.  It was noted that 
the veteran submitted duplicate service medical records that 
were previously considered in the adjudication process. 

Following the receipt of a notice of disagreement in August 
1991, the RO furnished the veteran a statement of the case 
that month, but he failed to perfect his appeal by filing a 
timely substantive appeal.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  The change in 
the law is applicable to the claim of service connection for 
the disabilities on appeal because such claim was filed after 
August 29, 2001. 

Thus, the questions for Board consideration are whether new 
and material evidence has been submitted, to reopen claims of 
entitlement to service connection for Wolff-Parkinson-White 
Syndrome (claimed as heart condition) and chronic residuals 
of a left ear infection  under the standard of review in 
effect on and after August 29, 2001.

For reasons that are apparent in the decision cited below, 
the issue of entitlement to service connection for Wolff-
Parkinson-White Syndrome (claimed as heart condition) on a de 
novo basis will be addressed in the Remand section of the 
decision. 

Accordingly, the issue of entitlement to service connection 
for Wolff-Parkinson-White Syndrome (claimed as heart 
condition) on a de novo basis, is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In an April 1991 decision, the Board denied service 
connection for a chronic left ear disorder; the isolated left 
ear symptoms noted in service were not shown to be more than 
acute and transitory in nature and were completely resolved 
in service without any residual left ear disability noted on 
service separation physical examination.  

2.  Evidence received since the April 1991 Board decision 
does not show evidence of a chronic left ear disorder 
currently, with nexus to active duty and is not probative of 
the matter at hand and, when viewed in the context of all the 
evidence of record, both new and old, does not raise a 
reasonable possibility of substantiating the claim.

3.  In an unappealed July 1991 rating decision, the RO denied 
service connection for a heart condition also shown as Wolff-
Parkinson-White Syndrome as not incurred in or aggravated by 
service.  

4.  Evidence received since the July 1991 rating decision 
continues to show evidence of Wolff-Parkinson-White Syndrome 
manifested by symptoms similar to pertinent symptoms noted in 
service and as such is probative of the matter at hand and, 
when viewed in the context of all the evidence of record, 
both new and old, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1991 Board decision 
denying service connection for a chronic left ear disorder is 
not new and material, and a claim of service connection for a 
chronic left ear disorder may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West. 2002); 38 C.F.R. §  3.156(a) (2004).

2.  Evidence submitted since the unappealed July 1991 RO 
rating decision denying service connection for Wolff-
Parkinson-White Syndrome also claimed as a heart condition is 
new and material, and a claim of service connection for 
Wolff-Parkinson-White Syndrome also claimed as a heart 
condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West. 
2002); 38 C.F.R. §  3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

A November 1958 preinduction physical examination report 
shows that pertinent clinical evaluations were silent for a 
left ear disorder and/or heart condition, however classified, 
including Wolff-Parkinson-White Syndrome.  

An April 1960 induction physical examination report shows 
that pertinent clinical evaluations were silent for any left 
ear disorder or heart condition, however classified, 
including Wolff-Parkinson-White Syndrome.  A report of 
medical history shows the veteran's complaints included 
palpitation or pounding heart, shortness of breath and 
dizziness or fainting spells.  He noted that when his heart 
would beat fast, he would lie down for relief of symptoms.  
The medical examiner noted that the veteran had shortness of 
breath and palpitations when excited.  

In June 1961, the veteran was seen for the removal of an 
insect that was lodged in the left ear near the eardrum.  The 
insect was removed with forceps without residual disability.  
Subsequent service medical records are negative for 
complaints, treatment or findings of ear infections during 
service.  Significantly, no other chronic left ear pathology 
was shown in service or on examination in March 1962 for 
service separation purposes.

In December 1961 the veteran was seen for complaints 
including a "thumping" heart after running.  He indicated 
that he had previously had the problem on exertion.  A 
physical examination revealed sinus arrhythmia, but was 
otherwise normal.  The veteran was seen again in February 
1962, complaining of intermittent heart sensations, including 
a fast beat and sharp pains.  No identifiable pertinent 
organic abnormalities were shown on physical examination.

A March 1962 physical examination report for separation from 
active duty showed the veteran complained of reported 
pressure or pain in the chest, shortness of breath, 
palpitation or a pounding heart.  A clinical evaluation of 
the heart and chest was normal.  An electrocardiogram and 
chest x-ray were silent for identifiable abnormalities.  No 
pertinent identifiable organic disease processes were noted.

Following service separation, the evidence shows that the 
veteran began receiving treatment from his private physician 
in August 1976 for tachycardia.  In December 1978, the 
veteran's physician diagnosed Wolff-Parkinson-White syndrome.  

August 1985 private medical statements from a cardiologist 
noted Wolff-Parkinson-White syndrome manifested by complaints 
of palpitations.  It was noted that a 24 hour holter 
recording showed an intermittent delta wave consistent with 
Wolff-Parkinson-White syndrome.  It also showed several brief 
runs of supraventricular tachycardia.  It was noted that 
supraventricular tachycardia was likewise consistent with 
Wolff-Parkinson-White syndrome.  It was noted that there was 
no other evidence for significant organic heart disease.  

A July 1990 VA physical examination report shows the veteran 
reported the onset of heart problems while in the service in 
Germany manifested by rapid heart beats on and off.  
Following an objective examination the diagnosis was Wolff-
Parkinson-White syndrome.  

In an April 1991 decision, the Board denied service 
connection for a heart condition, including Wolff-Parkinson-
White Syndrome and chronic residuals of a left ear infection.

In July 1991, the veteran subsequently reopened a claim of 
service connection for a heart condition also noted as Wolff-
Parkinson-White Syndrome.  He submitted duplicate service 
medical records in support of his claim.

In a July 1991 rating decision, the RO confirmed and 
continued the denial of service connection for a heart 
condition also shown as Wolff-Parkinson-White Syndrome, based 
on the lack of new and material evidence.  It was noted that 
the veteran submitted duplicate service medical records 
previously considered. 

Following receipt of a notice of disagreement in August 1991, 
the RO furnished the veteran a statement of the case that 
month, but he failed to perfect his appeal by filing a timely 
substantive appeal.  

In late 2002, the veteran filed a reopened claim of service 
connection for a chronic left ear disorder and Wolff-
Parkinson-White Syndrome (claimed as heart condition).

Evidence received in support of his claims on appeal include 
a November 2002 VA physical examination report showing the 
veteran noted having a rapid heart rate in service and was 
told at that time he had "WPW Syndrome."  Following an 
objective evaluation, the diagnosis showed the presence of 
Wolff-Parkinson-White Syndrome.

Also submitted in support of his claims were duplicate 
service medical records which were previously considered.  

In May 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the 
VARO.  The hearing transcript is on file.  The veteran 
essentially related his intermittent postservice left ear 
symptoms to the incident in service wherein an insect was 
removed from his left ear.  Also, he related his Wolff-
Parkinson-White Syndrome to active duty.


Criteria

New and Material Evidence

A claim disallowed by the Board may not be reopened on the 
same factual basis. 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2004).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1105 (2004).

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) under the standard of review in effect on 
and after August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

If the disorder is cardiovascular disease, service connection 
may be granted if manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R.  §§ 3.307, 
3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA, the Secretary must provide 
notice . . . that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore . . . , in what 
can be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) 
. . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In November 2003, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issues on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Id.  He was 
essentially notified to submit all relevant evidence in his 
possession in support of his claims.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claims could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given after 
the initial RO adjudication of the claims in December 2002.  
The content of the notice fully complied with the 
requirements of 38 U. S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Complete compliance 
with VCAA notice requirements was given by the RO prior to 
transfer of this case to the Board.

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra.  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, the VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

Also, the Board is of the opinion that due to the favorable 
disposition of the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for Wolff-Parkinson-White Syndrome (claimed as 
heart condition) on appeal, that any VCAA notice deficiency 
represents nothing more than harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  Accordingly, there 
is no prejudice to the veteran in proceeding with this case 
at this time. 


New and Material Evidence to Reopen a claim of Service 
Connection for a Chronic Left Ear Disability  

The veteran seeks to reopen his claim of entitlement to 
service connection for a chronic left ear disorder which the 
Board denied in an April 1991 decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In April 1991, the Board denied service connection for a 
chronic left ear disorder because the isolated left ear 
symptoms noted in service were not shown to be more than 
acute and transitory in nature and were completely resolved 
in service, without any identifiable residual left ear 
disability noted on service separation physical examination.  
Moreover, the postservice evidence failed to show the 
presence of a chronic left ear disorder with nexus to active 
service.  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Board notes that the veteran has submitted a November 
2002 VA physical examination report which is silent for any 
mention of a chronic left ear disability, currently.  The 
duplicate service medical records added to the record are of 
no probative value as they have been previously considered by 
the Board in April 1991.

While the veteran claims that the evidence presented supports 
a nexus between an identifiable left ear disorder and active 
duty, the Board notes that generally speaking, lay persons 
are not competent to offer evidence that requires medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

Such added evidence submitted since the April 1991 Board 
decision is cumulative in nature, is not probative of the 
issue at hand and, when viewed in the context of all the 
evidence of record, both new and old, does not raise a 
reasonable possibility of substantiating the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for a chronic left ear disability is not reopened.  
38 C.F.R. § 3.156(a) under the standard of review in effect 
on and after August 29, 2001.


New and Material Evidence to Reopen a Claim of Service 
Connection for Wolff-Parkinson-White Syndrome (claimed as 
heart condition) 

The veteran seeks to reopen his claim of entitlement to 
service connection for Wolff-Parkinson-White Syndrome 
(claimed as heart condition).

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of a 
pertinent November 2002 postservice VA examination report 
reflecting the continued manifestations associated with 
Wolff-Parkinson-White Syndrome.  The veteran noted having a 
rapid heart rate in service and being told at the time he had 
"WPW Syndrome."

Also added to the record was a hearing transcript pertinent 
to testimony by the veteran at a hearing before the 
undersigned Veterans law Judge of the Board in May 2004.  

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that he has 
Wolff-Parkinson-White Syndrome (claimed as a heart disorder) 
which stems from active duty.  

Such added evidence submitted since the unappealed July 1991 
RO rating decision is not cumulative in nature, is probative 
of the issue at hand and, when viewed in the context of all 
the evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for Wolff-Parkinson-White Syndrome (claimed as a 
heart disorder) is reopened.  38 C.F.R. 
§ 3.156(a) under the standard of review in effect on and 
after August 29, 2001.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
chronic left ear disorder, the appeal is denied. 

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
Wolff-Parkinson-White Syndrome (claimed as heart condition), 
the appeal is granted to this extent only.




REMAND 

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for Wolff-Parkinson-White Syndrome (claimed as 
heart condition), remains unresolved, clinically.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

Significantly, the Board notes that in view of the favorable 
Board decision cited above with respect to the reopening of 
the claim of service connection for Wolff-Parkinson-White 
Syndrome (claimed as heart condition), the veteran should be 
afforded a comprehensive VA cardiovascular examination with a 
nexus opinion, in order to determine the nature, extent of 
severity, etiology and date of approximate onset of any 
underlying identifiable Wolff-Parkinson-White Syndrome 
(claimed as heart condition) and its relationship to the 
heart symptoms in service, if any.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this regard, the appellant should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to treatment for Wolff-
Parkinson-White Syndrome (claimed as 
heart condition) from separation from 
service to the present.  

Also, the appellant should be requested 
to identify the names, addresses, and 
approximate dates of treatment of all 
medical care providers who may possess 
records pertaining to treatment for 
Wolff-Parkinson-White Syndrome (claimed 
as heart condition) prior to active duty.

After obtaining any necessary 
authorization or medical releases, all 
treatment reports from those sources 
identified by the appellant whose records 
have not previously been secured should 
be obtained and associated with the 
claims file.

2.  If any of the relevant records sought 
are unavailable or unobtainable, the 
appellant should be notified of such fact 
and provided an explanation of the 
efforts used to obtain those records, and 
a description of any further action to be 
taken with respect to the claims.

3.  The appellant should be afforded a VA 
special cardiovascular examination by a 
specialist in cardiology, including on a 
fee basis, if necessary, for the purpose 
of ascertaining the current nature, 
extent of severity, etiology and date of 
approximate onset of any Wolff-Parkinson-
White Syndrome (claimed as heart 
condition).  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The medical specialist should be asked to 
express an opinion as to (1) whether it 
is at least as likely as not (that is, 50 
percent or greater chance) that any 
present Wolff-Parkinson-White Syndrome 
(claimed as heart condition) initially 
manifested in active duty.  (2) If and 
only if, the medical examiner determines 
that the medical evidence sufficiently 
demonstrates that any Wolff-Parkinson-
White Syndrome (claimed as heart 
condition) clearly and unmistakably 
(undebatable) existed prior to active 
service, as opposed to mere speculation 
or conjecture, the medical examiner 
should opine as to whether there is 
"clear and unmistakable" evidence 
demonstrating that the preexisting Wolff-
Parkinson-White Syndrome (claimed as 
heart condition) did not increase in 
severity in service beyond the natural 
progress of the disorder.  

Any additional examination(s) thought 
necessary by the examiner to be able to 
provide such opinion is at their option.  

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale. 

4.  Thereafter, the appellant's claims 
file should reviewed to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
report and any expressed opinion should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issues of 
entitlement to service connection for 
Wolff-Parkinson-White Syndrome (claimed 
as heart condition) should be formally 
adjudicated.  The adjudication of such 
issue on appeal should also include 
documented consideration of Cotant v. 
Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), if 
applicable.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  38 C.F.R. § 19.31.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is notified 
by the VBA AMC; however, the appellant is hereby notified 
that failure to report for scheduled VA examinations without 
good cause shown may adversely affect the outcome of his 
claim on appeal for entitlement to service connection for 
Wolff-Parkinson-White Syndrome (claimed as heart condition).  
38 C.F.R. § 3.655 (2004).



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


